Citation Nr: 1757229	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-08 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for status post partial pituitary adenoma with residual pituitary microadenoma.

2. Entitlement to an initial rating in excess of 10 percent f prior to May 24, 2013, and a rating in excess of 30 percent from that date for migraine headaches 

3. Entitlement to an initial, compensable rating prior to April 5, 2016, and a rating in excess of 30 percent from that date, for unspecified depressive disorder.

4. Entitlement to an initial rating in excess of 10 percent for service-connected skin disability.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6. Entitlement to service connection for bilateral salpingectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to September 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions in November 2008 and April 2016.  In a November 2008 rating decision, the RO granted service connection for migraines, assigning a noncompensable rating effective October 1, 2008; a psychiatric disorder, assigning a noncompensable rating effective October 1, 2008; a skin disability, assigning a 10 percent rating effective October 1, 2008; and partial pituitary adenoma with residual pituitary microadenoma, assigning a noncompensable rating effective October 1, 2008.  The RO also denied service connection for bilateral salpingectomy.  In October 2009, the Veteran filed a notice of disagreement (NOD) with regard to the assigned ratings and the denial of service connection.  A statement of the case (SOC) was issued in January 2011, but notice was not provided until February 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.  

In a January 2011 rating decision, the RO granted an initial 10 percent rating for pituitary adenoma with residual of microadenoma pituitary, as well as a 10 percent rating for migraine headaches, each effective October 1, 2008.  Although the Veteran was assigned a higher initial rating for each disability, as higher ratings for each disability are available, the  Veteran has not been granted the maximum rating (which he is presumed to seek, unless he indicates otherwise), and  each claim for higher rating remains viable on appeal, See AB v. Brown, 6 Vet. App. 35, 39 (1993). (
In an April 2016 rating decision, the RO denied a claim for a TDIU.  In June 2016, the Veteran filed a notice of disagreement (NOD) with regard to the denial of the claim.  A statement of the case (SOC) was issued in November 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2016.    

In a November 2016 rating decision, the RO granted a 30 percent rating for unspecified depressive disorder, effective April 5, 2016.  The Veteran did not indicate satisfaction with the grant of this rating, and this issue therefore remains on appeal as part of the appeal of the initial rating assigned in connection with the grant of service connection.  See AB v. Brown, supra.

In March 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  During her hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration of the evidence.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the Board's decisions addressing the higher rating and TDIU claims are set forth below.  The claim for service connection for bilateral salpingectomy is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Since the October 1, 2008, effective date of the award of service connection , the collective lay and medical evidence reflects that the Veteran's residual pituitary microadenoma is manifested by galactorrhea and controlled by continual use of medication.

3.  Since the October 1, 2008, effective date of the award of service connection, the collective lay and medical evidence reflects that the Veteran's migraine headaches have been manifested by frequent completely prostrating attacks, productive of severe economic inadaptability.

4.  For the period from October 1, 2008, to July 18, 2011, the Veteran's  psychiatric symptoms included  insomnia and stress;  these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest a mental condition that has been formally diagnosed, but without symptoms  severe enough to interfere with occupational and social functioning or to require continuous medication.

5.  For the period from July 18, 2011, to December 19, 2013, the Veteran's psychiatric symptoms included insomnia, impaired social relationships, depression, and stress.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

6.  Since December 19, 2013, the Veteran's psychiatric symptoms have included severe depression, social isolation, difficulty adapting to stressful situations, difficulty establishing social relationships, and suicidal ideation.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest no more than occupational and social impairment with deficiencies in most areas.

7.  From October 1, 2008, to June 21, 2013, the Veteran's skin disability totaled at least five percent but less than 20 percent of the entire body, or at least five percent but less than 20 percent of exposed areas affected; it did not require the use of systemic therapy such, as corticosteroids or immunosuppressive drugs, at any time.

8.  From June 21, 2013, to January 10, 2014, the Veteran's skin disability totaled 20 percent to 40 percent of the entire body, or 20 percent to 40 percent of exposed areas affected; it has not required the use of systemic therapy such, as corticosteroids or immunosuppressive drugs, at any time.

9.  Since January 10, 2014, the Veteran's skin disability has totaled more than 40 percent of the entire body and has required constant or near-constant systemic therapy such, as corticosteroids or immunosuppressive drugs.

10.  The schedular criteria are adequate to rate each service-connected disability under consideration at all pertinent points. 

11.  Considering the determinations reached herein, the Veteran's service-connected disabilities meet the percentage requirements for the  competent, probative evidence is relatively evenly balanced on the question of whether the Veteran's service-connected disabilities have prevented her from obtaining or retaining substantially gainful employment since the date she last worked on November 20, 2012.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating  in excess of 10 percent for status post partial pituitary adenoma with residual pituitary microadenoma are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.119, Diagnostic Codes (DCs) 7915-7905, 7903 ((2017).

2.  The criteria for a 50 percent rating for service-connected migraine headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8100 ((2017).

3.  The criteria for an initial compensable rating for service-connected unspecified depression disorder are not met from October 1, 2008, to July 18, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, DC 9434 ((2017).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent but no higher rating for service-connected unspecified depression disorder, for the period from July 18, 2011, to December 19, 2013, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, DC 9434 ((2017).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent but no higher rating for service-connected unspecified depression disorder are met from December 19, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, DC 9434 ((2017).

7.  The criteria for a rating in excess of 10 percent for a service-connected skin disability, from October 1, 2008, to June 21, 2013, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, DC 7806 ((2017).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent but no higher rating for service-connected skin disability, from June 21, 2013, to January 10, 2014, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, DC 7806 ((2017).

9.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating for service-connected skin disability, from January 10, 2014, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, DC 7806 ((2017).

10.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to service-connected disabilities, from November 20, 2012, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 ((2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Regarding the Veteran's claims for higher initial ratings, in a May 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate what were then claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After the award of service connection, and the Veteran's disagreement with each assigned rating, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. Â§ 5103A . See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004). However, the SOC abs SSOCs set forth the criteria for higher ratings, to include under the provisions of the provisions , a June 2012 statement of the case (SOC) set forth the criteria for higher ratings for hearing loss, and a September 2013 notice letter set forth and discussed the criteria of 38 C.F.R. Â§ 3.321  (the timing and form of which suffices for Dingess/Hartman), which was followed by a November 2013 SSOC.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and several VA examination reports.  Also of record and considered in connection with the claims are the written statements from the Veteran.  The Board finds that no further AOJ action on any claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance her contentions during a Board hearing.  During the March 2017 Board hearing, the undersigned identified the claims on appeal as that herein decided.  Information was elicited regarding the nature of the disabilities, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  The hearing discussion did not reveal any specific, existing evidence that had been overlooked with respect to any claim herein decided,  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) ((2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A. Pituitary Adenoma

As noted, the Veteran was assigned an initial 10 percent rating for status post partial pituitary adenoma with residual of microadenoma pituitary under 38 C.F.R. § 4.119, DC 7915-7905.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  

 DC 7915 provides that benign neoplasms, as here, are rated based on residuals of endocrine dysfunction.  38 C.F.R. § 4.119.  However, the Veteran's residual of galactorrhea (nipple discharge) is not reflected in the rating schedule.  The RO has therefore elected to assign a rating under DC 7905 (hypoparathyroidism), by analogy.  Analogous ratings consider the affected function, the anatomical location of the disability, and the symptoms displayed to evaluate an unlisted disability.  38 C.F.R. § 4.20.  However, the Board finds that DC 7903 (hypothyroidism) also reflects the Veteran's residuals of endocrine dysfunction by analogy.  Thus, the Board will evaluate the Veteran under both DCs 7905 and 7903.  The Board also notes that during her March 2017 hearing, the Veteran appeared to believe that she was rated under to DC 7907, Cushing's syndrome.  However, as stated above, the Veteran is rated under DC 7905, and the Board finds that the symptoms reflected under DC 7907 are not applicable in this case.
 
Under DC 7903, hypothyroidism with fatigability, or continuous medication required for control, is rated as 10 percent disabling.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated as 30 percent disabling.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated as 60 percent disabling.  Hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated as 100 percent disabling.  38 C.F.R. § 4.119.

Under DC 7905, hypoparathyroidism with continuous medication required for control is rated as 10 percent disabling.  Hypoparathyroidism with marked neuromuscular excitability, or paresthesias (of arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure, is rated as 60 percent disabling.  Hypoparathyroidism with marked neuromuscular excitability (such as convulsions, muscular spasms (tetany), or laryngeal stridor) plus either cataract or evidence of increased intracranial pressure (such as papilledema), is rated as 100 percent disabling.

A June 2008 Internal Medical Medicine Evaluation reflects that the Veteran's pituitary adenoma was active since 1988.  The physician noted that it did not affect her body weight, and that the Veteran reported polyuria and polydipsia with episodes of dehydration in the past year that did not require hospitalization.  There was no history of Addison's disease.  The physician also noted that her endocrine condition resulted in weekly headaches, and that she was currently treated with Parodel and Bromocriptine.  The Veteran denied experiencing any functional impairment from the condition.

An October 2009 statement from Dr. M.L.H. indicates that the Veteran would continue to require periodic monitoring and treatment by a neurologist since the pituitary adenoma was only partially treated.  He noted that the Veteran was being treated with Bromocriptine and continued to have headaches and some mental distress due to possible complications of the previous tumor.

A June 2013 VA examination report documents that the Veteran continued to take Bromocriptine for the condition.  She had high prolactin level with clear bilateral nipple discharge.  A February 2012 magnetic resonance imaging (MRI) compared with a May 2011 MRI revealed  no evidence of a recurrence of the tumor in the pituitary gland.  The examiner found that her condition did not impact the Veteran's ability to work.

In a December 2013 statement, the Veteran reported that she had been prescribed medication to manage her residuals of the status post partial pituitary adenoma, and that to date, her breasts leaked and she had to wear a pad or diaper so that the discharge did not leak through her clothes.

During her March 2017 hearing, the Veteran testified that the residuals of the status post partial pituitary adenoma was enlarged breasts, soreness of her breasts, galactorrhea, weakness, and fatigue.  She reported that she was taking medication, but that it did not alleviate the problems.  

A March 2017 letter from Dr. M.L.H. confirms that the Veteran had been on Bromocriptine since her transsphenoidal resection of the pituitary in June 1993, and that she had experienced galactorrhea and irregular menses since 1999.  He noted that the side-effects of the Bromocriptine included nausea, dizziness, and weakness.  He opined that the adenoma/pituitary disorder had manifested into a myriad of complications that continued to cause persistent symptoms of fatigue, weakness, galactorrhea, nausea, and headaches; and interfered with the Veteran's activities of daily living.

Based on the evidence of record, the Board finds that an rating in excess of 10 percent for status post partial pituitary adenoma with residual pituitary microadenoma is not warranted at any point since the October 1, 2008 effective date of the award of service connection..

The evidence of record reflects that the Veteran's residuals of pituitary microadenoma are galactorrhea, headaches, weakness, and fatigue.  The Board notes that the Veteran is service-connected for migraine headaches, which are addressed in further detail below.  The Veteran is currently taking medication that controls her galactorrhea, but results in dizziness, nausea, and weakness.  Under DC 7903, fatigability or continuous medication required for control is rated as 10 percent disabling.  However, the Veteran has not exhibited any of the symptoms required for a higher rating under DC 7903, namely constipation, mental sluggishness, muscular weakness, weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), and sleepiness.  Further, under DC 7905, continuous medication required for control is rated as 10 percent disabling, and the Veteran has not exhibited any of the symptoms required for a higher rating, namely marked neuromuscular excitability, paresthesias (of arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure.  

Therefore, an initial rating in excess of 10 percent for status post partial pituitary adenoma with residual pituitary microadenoma is not warranted.  38 C.F.R. § 4.116, DCs 7915-7905, 7903.

B. Migraine Headaches

The Veteran's migraine headaches are rated as 10 percent disabling from October 1, 2008, to May 24, 2013; and as 30 percent disabling thereafter, under 38 C.F.R. § 4.124a, DC 8100. 

Under DC 8100, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Migraines with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  38 C.F.R. § 4.124a.

A June 2008 internal medicine evaluation reflects a diagnosis of migraine headaches since 2004.  The Veteran's symptoms included blurred vision, nausea, and light and noise sensitivity.  The Veteran reported that when the headaches occurred, she had to stay in bed and was unable to do anything.  She endorsed headaches on average twice a week that lasted one hour.  The Veteran stated that her ability to perform daily functions during flare-ups was diminished because she needed complete rest at those times.  She took Midrin as needed to treat the symptoms.  The Veteran denied any functional impairment from her migraines.

An October 2009 letter from Dr. M.L.H. documents that the Veteran had a long history of severe migraines that interfered with her activities of daily living.  Dr. M.L.H. noted that the pain of her headaches decreased her ability to work and perform other daily functions for at least one to two days monthly.  Her symptoms included nausea, fatigue, and weakness.

A June 2013 VA examination report reflects headaches since 2004 with pain rated as 10 out of 10 once a week and lasting for six hours.  The Veteran reported that she could not do anything when she had a migraine.  She denied hospitalization or going to the emergency room, or getting a doctor's prescription for bedrest within the last year.  She endorsed constant pain on both sides of the head that worsened with physical activity.  Symptoms included nausea, as well as photo and phono sensitivity, which lasted less than one day.  The examiner found that she had characteristic prostrating pain more frequently than once per month; specifically, he noted that she had very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner opined that her migraine headaches would result in mild functional limitation, but that the Veteran would be able to do sedentary, non-physical work.

In a December 2013 letter, the Veteran's husband stated that whenever she had a headache, the Veteran "shut down."  He also related that she was embarrassed to go out because she was afraid to have a migraine.

In a February 2016 employment information form, the Veteran's employer from October 2011 to November 2012 reported that the Veteran was terminated from her clerical work because she "could not work in an office setting."  He explained that the Veteran had migraines and would often be sent home.  

A March 2016 VA examination report indicates migraine headaches about once a week, and occasionally twice a week.  The Veteran denied any specific triggers for her headaches, and explained that the migraines would usually start in the frontal aspect of the head.  She stated that if she could go to sleep in a dark room, the headache would resolve.  She reported that her migraines usually lasted for a couple of hours.  The examiner noted that her migraines were not characteristic prostrating migraines and did not impact her ability to work.

An August 2016 letter from Dr. M.L.H. documents that the Veteran suffered from prostrating and prolonged migraines that occurred without warning four to five times per month, and lasted one to three days.  The Veteran reported that when a headache began, she had to medicate and seek a dark room, apply a cold compress, and attempt to rest.  Dr. M.L.H. opined that the migraines had an economic impact on the Veteran and her ability to perform ordinary activities, maintain a positive mental health, and secure gainful employment.  He explained that the Veteran's symptoms included pulsating headaches, dizziness, lightheadedness, sensitivity to light, distorted vision, and constant nausea.  

During her March 2017 hearing, the Veteran testified that her migraines had worsened since her last examination.  She stated that she experienced prostrating attacks more often, and that she took medication to try to get the migraines under control.  She explained that she usually had to find a dark room because of her sensitivity to light.  She reported that if the medication worked, then her migraine would end in a day, but that if the medication did not have any effect, the migraine would last a couple of days.  She stated that she did not have any triggers or indicators that the migraine was coming on, and that once she had a migraine all she could do was manage the symptoms.  She endorsed migraines at least once a week, or four to five times per month. 

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that, for the entirety of the period under consideration in this appeal,, the Veteran's headaches have more nearly approximated the criteria for a 50 percent rating.  In this regard, the evidence shows that the Veteran endorsed headaches at least once a week, with symptoms including nausea, light and noise sensitivity, and blurred vision starting in 2008.  In June 2008 and October 2009, the evidence shows that the Veteran's headaches diminished her ability to perform activities of daily living.  While the June 2013 VA examiner opined that the Veteran's headache did not preclude sedentary work, the Veteran's employer reported that from 2011 to 2012, she was often sent home due to her migraines and was terminated in part due to her migraines.  Further, whenever a migraine occurred, the Veteran had to retreat to a dark room to sleep it off with a cold compress.  In addition, the Veteran explained that while she had medication for her headaches, it did not always work, which could result in a migraine that lasted over a day.  Finally, the June 2013 VA examiner and Dr. M.L.H. in August 2016 specifically noted that the Veteran experienced very prostrating and prolonged headache attacks, and Dr. M.L.H. opined that her migraines had an economic impact on the Veteran and her ability to perform ordinary activities.  Therefore, the Board finds that a 50 percent disability rating is warranted for the Veteran's headaches from October 1, 2008-the effective date of the award of service connection for migraine headaches.  This is the maximum disability rating for headaches.  38 C.F.R. § 4.124a, DC 8100.

In summary, resolving all reasonable doubt in the Veteran's favor, the Board finds that for the entirety of the  period under consideration, the Veteran's headaches have been prostrating and prolonged, resulting in severe economic inadaptability, warranting a 50 percent rating.

C. Psychiatric Disorder

As noted, the Veteran was awarded service connection for a psychiatric disorder, and assigned an initial, noncompensable rating, effective October 1, 2008.  The RO subsequently awarded a higher,  30 percent rating, effective April 5, 2016.  While both ratings were assigned, under DC 9434.(for major depressive disorder),  psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a noncompensable rating is assigned for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during episodes of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9434. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations  frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

A July 2008 retirement psychological evaluation reflects that the Veteran was well-dressed, had good hygiene, and behaved appropriately.  Her affect and mood were normal; and her communication, speech, and concentration were within normal limits.  She denied panic attacks, and she did not exhibit any suspiciousness or delusion.  She denied hallucinations, suicidal and homicidal ideations, and obsessive rituals.  Her thought process was appropriate, judgment was not impaired, abstract thinking was normal, and memory was within normal limits.  She had a diagnosis of mood disorder, not otherwise specified, and was assigned a GAF score of 81 to 91.  The examiner found that she did not have any difficulties performing activities of daily living and was able to establish and maintain effective work and social relationships, and that her current psychiatric symptoms did not interfere with social and occupational functioning, or require continuous medication. 

An October 2009 letter from Dr. M.L.H. indicates that the Veteran experienced persistent nighttime awakenings, which had been temporarily relieved with medication.  He stated that her insomnia and stress continued to interfere with activities of daily living, causing daytime drowsiness during usual activities. 

A July 2011 statement from Dr. C.H.G., a licensed marriage and family therapist, indicates that the Veteran complained of persistent insomnia that she treated with Ambien since 2004.  The Veteran explained that she experienced a general lack of ability to enjoy normal activities of daily living, and that she had excessive fatigue, which interfered with her social relationships.  During her examination, the Veteran was oriented, and there was no abnormal movement or behavior.  Her affect was blunted and tearful at times, she had paucity of speech, and her mood was depressed.  Her thought process was organized, goal-directed, and logical with normal memory.  She denied suicidal or homicidal ideation, as well as hallucinations or delusions.  She had a diagnosis of primary insomnia-stress mood disorder.  The examiner opined that the primary insomnia was due to stress and chronic sleep impairment developed by patterns associated with her military service.  She stated that the chronic nature of this condition had continued to be debilitating with increasing symptoms associated with clinical depression.  She was assigned a GAF score of 51.

A December 2013 statement from the Veteran's husband reflects that the Veteran was withdrawn, moody, and somehow lifeless.  She was stressed from trying to medicate, manage, or hide her medical issues; and being around others was "too much for her to manage."  He stated that she spent most of her time in a cold semi-dark room trying to make sure she did not aggravate her medical conditions (migraines, uncontrollable rashes, and sweaty hands and feet).  He explained that she was awake for most of the night because the medications did not keep her asleep, and that she had not attended any public events since March 2013. 

A December 2013 statement from J.L.S., a licensed social worker and clinical therapist, opined that the Veteran "presented as a very depressed individual."  She noted that the Veteran's medical conditions had been addressed but that she continued to have symptoms.  The Veteran responded to her medical conditions by "retreating socially and isolating, and falling deeper and deeper into depression."  The Veteran was very defensive about her conditions and the causes, and had "given up hope that her future [would] be any brighter."  The examiner opined that the Veteran was "dangerously depressed," and the Veteran reported that she thought about suicide but would not carry it out.  The examiner stated that occupational and social impairment was a major concern, and that depression affected her ability to function independently.  The examiner found that the Veteran had difficulty adapting to stressful circumstances, had been unemployed since 2008, and did not demonstrate the ability to work, including sedentary positions.  She noted that, although the Veteran had been married for over 20 years and had five children, the relationships did not appear to be effective.  She recommended that the Veteran be hospitalized to stabilize her condition and that she undergo a regimen of antidepressant and individual and family therapy sessions to improve her mood.  The examiner diagnosed severe major depression without psychosis, to include mood disorder, and assigned a GAF score of 35.

An August 2015 letter from K.J.D, a licensed social worker, indicates a diagnosis of severe recurrent major depressive disorder due to medical conditions (migraine headaches, chronic urticaria, and chronic pain throughout her body).  The Veteran experienced frequent crying, feeling overwhelmed and depressed, increased isolation, mid-terminal insomnia, extreme fatigue, difficulty concentrating, lack of enjoyment in previously enjoyed activities, appetite disturbance, concerns about being a burden to her family, inability to perform activities of daily living, and psychomotor retardation.  The Veteran denied suicidal or homicidal ideation, and was currently staying with her family, who was assisting her while her husband was working out of town.  The examiner assigned a GAF score of 38.

A March 2016 VA examination report reflects a diagnosis of alcohol use disorder.  The Veteran reported that she was currently depressed and frustrated.  The examiner noted that she had multiple somatic complaints and felt "like she had never been properly diagnosed."  The Veteran reported significant stress from her current medical issues and denied other significant stressors.  She stated that she slept three to four hours per night and awakened due to discomfort.  She denied having nightmares, as well as suicidal or homicidal ideation.  Her current symptoms were depressed mood and chronic sleep impairment.  During her examination, she was clean and well-groomed, casually dressed, alert, oriented in all spheres, cooperative, engaging, and maintained good eye contact throughout.  She had normal speech, linear thought process, unremarkable thought content, and grossly intact memory and cognition.  Judgment, insight, and impulse control were intact; and there was no evidence of auditory or visual hallucinations.  The examiner noted that the Veteran was generally very preoccupied with her health and somatic concerns, and this seemed to be the etiology of most of her self-reported stress.  He opined that the Veteran's current mental health symptoms did not impact her ability to engage in physical and/or sedentary work.

An April 2016 VA examination report reflects a diagnosis of unspecified depressive disorder.  The examiner noted that her negative mood was attributable to her depression, while her focus on health concerns and physical symptoms was associated with her somatic symptom disorder and likely played into her depression to some degree.  He found that she exhibited occupational and social impairment due to mild or transient symptoms; that her depressive symptoms caused minimal functional impairment; and that, while her somatic symptom disorder was more impairing, it should not account for more than mild impairment.  The Veteran reported that she and her husband had separated over the weekend and that he had left the home, which made the Veteran stressed and upset.  She denied have any hobbies, and reported that she was easily irritated when others asked or questioned her about her chronic medical issues.  She denied any current suicidal ideation, plan, or intent.  She explained that her symptoms worsened with stress, and that she avoided hot showers or being outdoors because heat triggered her symptoms.

A November 2016 VA treatment record reflects that the Veteran experienced trouble sleeping, frustration that she could not do the things she wanted to do, and that she stayed at home much of the time.  The Veteran reported that she did not like to be around other people, that she did not drive, and that she slept two to three hours per night.  The Veteran had separated from her husband of 17 years and was struggling with her relationship with him and her children.  She was oriented in all spheres, was able to hold a normal conversation, and had normal speech.  She was clean, engaged, and cooperative.  Her affect was restricted and appropriate, and her mood was frustrated.  She denied any suicidal attempts, but stated that she had thoughts about not wanting to go on living.  She denied any homicidal ideation, hallucinations, or delusions.  She reported that she had some short-term memory problems and had to write things down to keep from forgetting them.  She explained that she still experienced chronic urticaria, migraines, and continued to leak breast milk, which was distressing and embarrassing.  She stated that she avoided going out and was anhedonic.  She had a diagnosis of adjustment disorder with mixed emotions, with problems including depression, anxiety, sleep problems, and alcohol intake above the recommended limits.

During her March 2017 hearing, the Veteran testified that she could not focus, was fatigued all the time, experienced a lot of nausea, and had migraines.  She explained that all her medical problems were very stressful and that she spent most of her time trying to avoid triggering an event, which was depressing.  She explained that she had breast discharge, which was embarrassing because it would leak through the pads and her shirt.  She stated that when she had a skin breakout, her face would flush and people reared away from her because they thought she was contagious.  She reported that she was on antidepressants; that she slept two to three hours per night; and denied experiencing any panic attacks, periods of unprovoked violence, and homicidal or suicidal ideations.

Based on a review of the evidence, the Board finds that an initial, compensable rating from October 1, 2008, to July 18, 2011, is not warranted; but that, with resolution of all reasonable doubt in the Veteran's favor, a 30 percent but no higher rating is warranted from July 18, 2011, to December 19, 2013, and that a 70 percent but no higher rating, but not higher, is warranted from December 19, 2013.

From October 1, 2008, to July 18, 2011, the evidence shows that the Veteran had a diagnosis of mood disorder, NOS, with chronic insomnia and stress.  The July 2008 retirement psychological evaluation shows that the Veteran did not have any difficulties performing activities of daily living and was able to establish and maintain effective work and social relationships.  The examiner noted that the Veteran's symptoms did not interfere with social and occupational functioning, or require continuous medication.  Further, in October 2009, Dr. M.L.H. noted that the Veteran experienced persistent nighttime awakenings, which interfered with activities of daily living, causing daytime drowsiness during usual activities.  However, there is no evidence that the Veteran experienced any other psychiatric symptoms, or that her daytime drowsiness and nighttime awakenings were severe enough to interfere with occupational and social functioning or to require medication.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with occasional decrease in work efficiency-the level of impairment contemplated in the assigned noncompensable rating.

From July 18, 2011, to December 19, 2013, the Veteran reported a general lack of ability to enjoy normal activities of daily living; and that she had excessive fatigue, which interfered with her social relationships.  During her evaluation, Dr. C.H.G. noted that the Veteran was tearful with blunted affect, that she had paucity of speech, and that her mood was depressed.  Specifically, Dr. C.H.G. opined that the chronic nature of the Veteran's sleep impairment and stress had continued to be debilitating with increasing symptoms associated with clinical depression.  Nevertheless, the Veteran was oriented and well-groomed; had normal speech, unremarkable thought process and content, and no memory problems; and denied suicidal and homicidal ideations.  The above-cited evidence indicates that from July 18, 2011, to December 19, 2013, the Veteran's psychiatric symptoms have primarily included depression and chronic sleep impairment, which resulted in excessive fatigue that interfered with her social relationships.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with occasional decrease in work efficiency-the level of impairment contemplated in the assigned 30  percent rating.

However, from December 19, 2013, the evidence shows that the Veteran's symptoms significantly worsened.  The Veteran endorsed suicidal thoughts in December 2013 and April 2016.  The Veteran responded to her medical conditions by "retreating socially and isolating, and falling deeper and deeper into depression."  In December 2013, the Veteran's husband described her as lifeless and withdrawn, and stated that she spent most of her time in a cold semi-dark room.  In December 2013, J.L.S. found that the Veteran was severely depressed and recommended hospitalization; and in August 2015, K.J.D. noted that the Veteran experienced frequent crying, feeling overwhelmed and depressed, increased isolation, mid-terminal insomnia, extreme fatigue, difficulty concentrating, lack of enjoyment in previously enjoyed activities, appetite disturbance, concerns about being a burden to her family, inability to perform activities of daily living, and daily, and psychomotor retardation.  In April 2016, the Veteran reported that she and her husband had separated, and that her relationship with her children was also poor.  The Veteran also continued to endorse chronic sleep impairment, and in November 2016, she stated that she was starting to have short-term memory problems.  

The Board acknowledges the March and April 2016 VA examiners' opinions that the Veteran's symptoms were mild.  However, the above-cited evidence indicates that, since December 19, 2013, the Veteran's psychiatric symptoms have primarily included depression, anxiety, isolationism, suicidal ideation, chronic sleep impairment, short-term memory problems, and difficulty concentrating.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with deficiency in most areas-the level of impairment contemplated in a 70 percent rating.

However, the maximum, 100 percent rating is not assignable at any pertinent point.  While the Veteran has experienced suicidal ideations and some memory problems, she has maintained fair insight, judgment, and thought process; she did not experience delusions or hallucinations; she was not a persistent danger to herself or others; she was oriented to time and place; and she never exhibited memory loss of close relatives, his own occupation, or his own name.  For these reasons, the Board cannot find that the Veteran has experienced symptoms of the type and extent, frequency or severity (as appropriate) to warrant the maximum rating.  

The Board further finds that the Veteran's assigned GAF scores-81 to 91 in July 2008, 51 in July 2011, 35 in December 2013, and 38 in August 2015-are consistent with the staged ratings herein assigned.  

Under the DSM-IV, GAF scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).

The Board notes that the Veteran had a GAF scores of 81 to 91 in July 2008, indicating absent or minimal symptoms and reflects her noncompensable rating.  Her GAF score of 51 in July 2011 indicates more serious symptoms of depression, to include chronic sleep impairment and stress, which affected her relationship with others, and appeared more consistent with a rating of 30 percent.  Finally, her GAF scores of 35 and 38 in December 2013 and August 2015, respectively, reflect major impairment in several areas such as work and family relations, as evidenced by her separation from her husband and poor relationship with her children, suicidal ideation, isolationism, and inability to work; this more closely approximates a disability rating of 70 percent.  Nevertheless, as stated above, GAF scores are not dispositive, and the Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating.  See 38 C.F.R. § 4.126(a).  

In sum, the Board finds that, from October 1, 2008, to July 18, 2011, the Veteran's psychiatric disability has resulted in symptoms of the type and extent, frequency, or severity, as appropriate, to indicate a noncompensable level of impairment; from July 18, 2011, to December 19, 2013, the Veteran's psychiatric disability has resulted in symptoms of the type and extent, frequency, or severity, as appropriate, to indicate a 30 percent, but no higher, rating; and from December 19, 2013, the Veteran's psychiatric disability has resulted in symptoms of the type and extent, frequency, or severity, as appropriate, to indicate a 70 percent, but no higher, rating. 

In reaching the above conclusions, the Board is mindful that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  

D. Skin Disability

Historically, the Veteran's skin disability was service-connected as eczema and psoriasis (claimed as urticaria and psoriasis), and assigned an initial 10 percent rating under 38 C.F.R. § 4.118, DC 7806. 

 However, the Board notes that the collective medical evidence of record raises a question as to the appropriate characterization of the service-connected skin disability.  While the June 2008 VA examiner diagnosed eczema and psoriasis, a September 2008 Department of the Air Force physician diagnosed chronic urticaria that resulted in excessive hive outbreaks and red popular rash, a July 2010 VA examiner diagnosed leukopenia and urticaria, a September 2010 private physician diagnosed urticaria with symptoms of hives and eczema and dyshidrosis with symptoms of small blisters on her hands and feet due to excessive sweating.  As such, the Board finds that the preponderance of the pertinent medical evidence indicates that the service-connected skin disability is best characterized as chronic urticaria resulting in  various skin rashes and hives (characterized as psoriasis and eczema).  However, the disability continues to warrant evaluation under DC 7806.  

Under DC 7806, a 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum, 60 percent rating is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

A June 2008 VA internal medicine evaluation reflects a diagnosis of psoriasis since 2005.  The examiner noted that the skin condition did not involve any areas that were exposed to the sun.  He observed that the Veteran had constant ulcer formation and itching, and that she used topical corticosteroids three times per day.  The Veteran denied any functional impairment from her skin condition.  Physical examination revealed rashes in the creases of the elbows, thighs, and knees, which covered five percent of the total body area, and zero percent of the exposed area.  

A September 2008 Department of the Air Force evaluation indicated diagnosis of chronic urticaria that resulted in excessive hive outbreaks and red popular rash occurring in different parts of her body at varying times.  The examiner explained that the Veteran's urticaria rash developed with increased physical activity, firm pressure against the skin, and when the skin was exposed to sunlight or elevated heat.  He noted that to mitigate the condition, the Veteran was prescribed antihistamine medication, told to wear protective and loose fitting clothing, avoid heat, and increase screening of the skin. 

In an October 2009 letter, Dr. M.L.H. stated that the Veteran continued to suffer from resistant idiopathic urticaria.  He noted that she was currently prescribed Xyzal, an allergy medication, which only provided temporary sporadic relief.

A June 2013 VA examination report reflects diagnosis of dermatitis or eczema, tinea pedis, chronic urticaria, and hyperhidrosis.  The Veteran reported recurrent hives on her arms, legs, and face that worsened during the summer.  She stated that she had to take cold showers or else the hives would become generalized on her whole body.  She described chronic itchy skin that she treated with Allegra.  She also used Zantac for six weeks or more but not constant; topical corticosteroids for less than six weeks in the past 12 months; and hydrocortisone for six weeks or more but not constantly.  The skin conditions covered a total body area of 20 percent to 40 percent, and an exposed area of less than five percent.  The examiner opined that the Veteran's skin disability resulted in functional impairment because she needed to work in a cool environment without sun exposure.  He found that she would be able to perform sedentary work.

A January 2014 letter from Dr. R.J.G. indicates that the Veteran had chronic urticaria that resulted in large welts, hives, swelling of the skin, and excessive pruritis (itching).  He noted that the condition covered her entire body during service, and that she continued to have chronic and recurring symptoms despite treatment.  He explained that the welts and hives worsened with heat and physical activities.  Dr. R.J.G. reported that the condition affected more than 40 percent of the Veteran's total body surface area and required constant systemic therapy.  He stated that her skin disability was recurrent with debilitating episodes occurring at least four times during the past 12 months, and required intermittent systemic immunosuppressive therapy for control, specifically steroids.

A May 2015 VA examination report documents diagnoses of tinea pedis, chronic urticaria, and hyperhidrosis.  The examiner noted that the skin disability was recurrent and severe, occurring two to three times per week.  It was treated with constant or near-constant prednisone, a systemic corticosteroids or other immunosuppressive medication.  The examiner noted that she was also on clobetasol propionate, a topical corticosteroids, for six weeks or more but not constant.  He stated that the Veteran had had non-debilitating episodes of chronic urticaria three to four times per week, four or more times in the past 12 months, which caused severe itching and occurred despite ongoing immunosuppressive therapy.  The total body area was less than five percent, and the exposed body area was zero percent, with visible hives present on the chest, back, and bilateral arms.  The examiner opined that severe episodes of chronic urticaria and pruritis made it difficult to concentrate.

An August 2016 letter from Dr. M.L.H. reflects a diagnosis of chronic urticaria, with skin breakouts that affected more than 40 percent of her entire body.  Dr. M.L.H. reported that during the past 12 months, the Veteran required intermittent systematic immunosuppressive therapy for control and steroid for management.  He described the urticaria as hives and itching that were severe and exacerbated by heat, stress, exercise, or any pressure on the skin.  He explained that it affected her daily activities such as housework, sitting, and driving.  He also stated that her hives could have complications leading to anaphylaxis. 

A September 2016 letter from Dr. K.B., an allergist, diagnosed the Veteran with chronic urticaria that affected more than 40 percent of her entire body.  He noted that during the past 12 months she required intermittent systematic immunosuppressive therapy for control and steroids for management, and that she also carried an Epipen in case of complications leading to anaphylaxis.  He opined that her chronic urticaria had an economic impact on the Veteran and her ability to perform ordinary activities.  He explained that the hives and itching were severe and exacerbated by heat, stress, exercise, or any pressure on skin, which affected her daily activities such as housework, sitting, and driving.  She also required daily medicines, strict dietary management, and daily/hourly monitoring and management of any heat exposure or skin pressures sites.

During her March 2017 hearing, the Veteran explained that she had chronic urticaria, and not eczema and psoriasis, which caused her to break out in hives and constantly itch.  She explained that she used antihistamines, steroids, and creams to try to control the condition, but that she had to constantly change medications because they did not prevent breakouts.  She stated that the hives covered her entire body and took approximately two days to clear up.  She reported that she went to the doctor once a month to get steroid injections.

Based on a review of the evidence, the Board finds a rating in excess of 10 percent is not warranted from October 1, 2008, to June 21, 2013; a rating of 30 percent, but not higher, is warranted from June 21, 2013, to January 10, 2014; and a rating of 60 percent is warranted from January 10, 2014.  The Board notes that 60 percent is the highest rating assignable under these criteria.

Prior to June 21, 2013, the Veteran's skin disability did not involve any exposed skin area and affected five percent of the total body area, including the top of the knees and elbows.  The Veteran used topical corticosteroids three times a day, as well as anti-histamines.  While the Board acknowledges that the September 2008 Air Force examiner stated that the Veteran suffered from excessive hive outbreaks and rashes, the examiner did not specify the total body percentage affected.  Instead, the examiner noted that different parts of the Veteran's body were affected at different times.  As such, the evidence does not show that the Veteran's chronic urticaria affected a total area between 20 percent and 40 percent.  Further, the Veteran was prescribed a topical corticosteroid and did not undergo systemic therapy such as corticosteroids or immunosuppressive drugs at any point pertinent to the appeal period.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Therefore, the Board finds that, collectively, her symptoms are of the type and extent, frequency and/or severity (as appropriate), more closely approximate a 10 percent disability rating. 

For the period from June 21, 2013, to January 10, 2014, the evidence shows that the Veteran's skin disability covered 20 percent to 40 percent of her total body area in the form of hives and rashes.  The June 2013 VA examiner explained that the condition worsened during the summer due to the heat, and that the Veteran was prescribed anti-histamines and topical corticosteroids for six weeks or more but not constant.  However, the evidence does not show that the Veteran was prescribed constant or near-constant systemic therapy at any time, or that her skin disability covered more than 40 percent of her entire body.  Therefore, the Board finds that, collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to more closely approximate a 30 percent, but not higher, disability rating.  

Since January 10, 2014, the evidence shows that the Veteran's skin disability has covered 40 percent or more of her entire body, and that she was prescribed systemic immunosuppressive therapy or corticosteroids.  Dr. R.J.G. in January 2014, Dr. M.L.H. in August 2016, and Dr. K.B. in September 2016, all reported that the Veteran's skin condition affected over 40 percent of her entire body, and that she required intermittent steroid injections and immunosuppressive therapy to control her condition.  While the May 2015 VA examiner found that the Veteran's skin condition affected less than five percent of her entire body, he noted that she required constant or near-constant treatment with prednisone, a systemic corticosteroids or other immunosuppressive medication.  As such, the Board finds that, collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to more closely approximate a 60 percent disability rating.  

In addition, the Board notes that both private and VA examiners stated that the Veteran's skin disability worsened during summer months and excessive heat.  Here, the VA examinations took place in June 2013 and May 2015, warm-temperature months at the end of spring and beginning of summer.  As such, the Board finds that the VA examinations are adequate and accurately measured the severity of the Veteran's chronic urticaria at the time of the examination. 

The Board has also considered the applicability of alternative DCs for evaluating the Veteran's skin disability as a basis for a higher schedular rating.  However, as the Veteran's skin condition has shown to not affect her head, face or neck; and has not been shown to have caused any scars, neoplasms, melanoma, or systemic manifestations (such as fever, weight loss or hypoproteinemia), no such alternative DC is applicable.  See 38 C.F.R. § 4.118, DCs 7800, 7805, 7817, 7818, 7819, 7833 ((2017).  The disability also is not shown to involve any other factor(s) warranting evaluation under any other any provision(s) of VA's rating schedule.

E. Extra-schedular Consideration
The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date for the award of service connection have any service-connected disability under consideration  been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

Regarding the Veteran's pituitary adenoma and residuals, the Board finds that all the symptomatology and impairment caused by the disability are specifically contemplated by the schedular rating criteria.As stated above, the Veteran's pituitary adenoma and residuals are controlled by continuous medication as to the medical manifestations, and the Veteran experiences fatigue and weakness as a result of the disability.  The 10 percent rating under DC 7903 and 7905, by analogy, specifically contemplates  an endocrine disability that requires continuous medication for control and manifests fatigability, and the higher ratings contemplate other symptoms that the Veteran does not experience.  Therefore, the Board finds that manifestations of the Veteran's disability are fully contemplated in the rating criteria. 

Concerning the Veteran's migraines, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, although the Dr. M.L.H. noted the Veteran's headaches impact her ability to work, such factor is contemplated in the rating criteria, which considers severe economic inadaptability.  In addition, periodic exacerbations in headaches are also contemplated by the rating criteria, which include consideration of prostrating attacks of lesser frequency, such as those that would require infrequent emergency room visits. 

As regards the Veteran's psychiatric disorder, as discussed above, the Veteran's predominant psychiatric symptoms impact her overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe her level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra. Also, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  

Furthermore, as for the Veteran's service-connected skin disability, the rating schedule fully contemplates the symptoms associated with the disability, and there are no additional symptoms of her disability that are not addressed by the rating schedule.  In this regard, the Veteran's skin disability is manifested by itching and rash that affects various parts of her body in various degrees, and is treated with corticosteroids and immunosuppressant.  The schedular criteria specifically contemplate the total body area and exposed body area affected by the skin disability, as well as the treatment required for the skin disease.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her skin disability.  

For these reasons, the Board finds that the schedular criteria are adequate to rate each of the disabilities under consideration.   Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate any disability.

The Board further notes under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, each disability under consideration is appropriately rated as a single disability, and all symptoms/manifestations have been considered in evaluating the disabilities.  Moreover, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495  (Fed. Cir. 2016)   As such, further discussion of the holding in Johnson is unnecessary, 

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of any higher rating claim(s) for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III. TDIU

The Veteran contends that her service-connected disabilities prevent her from securing or following substantially gainful employment. 

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Here, based on the Board's decision above, the Veteran is now service-connected for migraines (rated as 50 percent disabling from October 1, 2008), dishydrosis with hyperhidrosis (rated as noncompensable from October 1, 2008; and as 30 percent disabling from August 21, 2014), degenerative disc disease of the lumbar spine (rated as 10 percent disabling from October 1, 2008), plantar fasciitis of the right foot (rated as 10 percent disabling from October 1, 2008), plantar fasciitis of the left foot with left calcaneal spur (rated as 10 percent disabling from October 1, 2008), uterine fibroids (rated as 10 percent disabling from October 1, 2008), status post pituitary adenoma with residual pituitary microadenoma (rated as 10 percent disabling from October 1, 2008), bilateral pes planus (rated as noncompensable from October 1, 2008), obstructive rhinitis (rated as noncompensable from October 1, 2008), residual scar of the abdomen (rated as noncompensable from October 1, 2008), bilateral tinea pedis (rated as noncompensable from October 1, 2008), unspecified depressive disorder (rated as noncompensable from October 1, 2008; 30 percent disabling from July 18, 2011; and 70 percent disabling from December 19, 2013), and eczema and psoriasis (claimed as urticaria and psoriasis) (rated as 10 percent disabling from October 1, 2008, as 30 percent disabling from June 21, 2013; and aa 60 percent disabling from January 10, 2014).  

The Veteran's new combined disability ratings are 70 percent from October 1, 2008; 80 percent from July 18, 2011; 90 percent from June 21, 2013; and 100 percent from December 19, 2013.  

As such, the Veteran has met the percentage requirements for a schedular  TDIU from October 1, 2008, as, from that, she had at least one disability ratable at 40 percent and combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

Nevertheless, the Board notes that, while the Veteran met the criteria for a TDIU from October 1, 2008, VA Form 21-4192 received in February 2016 reflects that she was employed until November 20, 2012.  As such, the remaining question, then, is whether the Veteran's service-connected disabilities have rendered her unable to obtain or retain substantially gainful employment since November 20, 2012, the date the Veteran last worked. 

The central inquiry is "whether the Veteran's service-connected disability(ies) is/are alone of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 ((2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 ((2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

At the outset, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16 (a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (rev'd on other grounds sub nom,  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, as medical records addressing the functional effects of the Veteran's disability(ies) on his ability to perform the mental and/or physical acts required substantially gainful employment are relevant to the unemployability determination (see 38 C.F.R. § 4.10 ((2017) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the Board has considered evidence, along with other objective and lay evidence in evaluating the TDIU claim.

Considering the pertinent evidence in light of the applicable legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a schedular TDIU is warranted from November 20, 2012.  

Historically, the Veteran worked as a clerk from October 2011 to November 2012, and stopped working allegedly due to her service-connected disabilities.  The Veteran has a college degree.  

An August 2014 letter from Dr. M.K.W. indicates that the Veteran's hyperhidrosis is severe, such that she has widespread sweating, but particularly affecting her hands and feet such that they become clammy and dripping.  This, in turn, prevents her from handling paperwork without constantly drying her hands, and results in the keyboard and other office tools to become slippery and having to be sanitized for use by other employees.  

In a September 2015 statement in support of the case, the Veteran reported that when she had migraines, she became nauseated and was unable to handle the office environment for an entire day.  She explained that because of her hyperhidrosis, she was unable to handle paper or tools, and had electric shocks when handling tools because of the sweat.  She also stated that she could not use touch screens because of the sweat.  In regards to her skin disability, she stated that the hives and welts were triggered without any reasons, and worsened with heat or pressure when she sat on certain chairs.  She stated that she had episodes at least four times per week, and that the breakout areas were unsightly and embarrassing when working with other people.  She reported that she avoided shaking people's hands because they often thought she was contagious.

In the VA Form 21-4192, her employer stated that they had made concessions and accommodations to the Veteran such as shortened hours, working from home, and seating that alleviated her skin outbreaks.  However, the employer reported that the Veteran was terminated because she could not operate in an office setting.  Specifically, the employer stated that the Veteran could not handle paperwork and equipment due to her sweaty hands, that her migraines often resulted in her being sent home, and that her multiple skin breakouts resulted in her working few days constantly.

A December 2013 statement from J.L.S., a licensed social worker and clinical therapist, opined that the Veteran was "dangerously depressed," that occupational and social impairment was a major concern, and that depression affected her ability to function independently.  Likewise, an August 2015 letter from K.J.D, a licensed social worker, indicates that the Veteran experienced depression, increased isolation, extreme fatigue, difficulty concentrating, and inability to perform activities of daily living.  Further, a May 2015 VA examination report reflects that the Veteran experienced severe episodes of skin disability that made it difficult to concentrate.  In addition, an August 2016 letter from Dr. M.L.H. opined that the migraines had an economic impact on the Veteran and her ability to perform ordinary activities and secure gainful employment.  He explained that the Veteran's symptoms included pulsating headaches, dizziness, lightheadedness, sensitivity to light, distorted vision, and constant nausea.  

The above-cited evidence reflects that the Veteran has not been employed full-time since November 20, 2012, and that her service-connected disabilities, specifically her skin disability, hyperhidrosis, migraines, and depression, have adversely impacted her ability to obtain and retain gainful employment.

The Board notes that the Veteran's prior job as a clerk required a combination of mental and physical functionality.  The Veteran's prior employment required some interaction, some level of concentration, and some physical exertion.

However, the evidence of record reflects that the Veteran's depression was severe and resulted in extreme fatigue, difficult concentrating, and increased avoidance and isolationism.  Further, the May 2015 VA examiner stated that her skin disability made it difficult to concentrate.  In addition, the evidence indicates that the Veteran's hyperhidrosis was severe, such that she had difficulty handling paperwork and other office tools.  Finally, in August 2016, Dr. M.L.H. opined that the migraines had an economic impact on the Veteran due to her severe and constant migraines that resulted in dizziness, lightheadedness, sensitivity to light, distorted vision, and constant nausea.  These observations were corroborated in the February 2016 VA Form 21-4192, in which the Veteran's employer explained that she was terminated because she could not handle paperwork and equipment due to her sweaty hands, her migraines often resulted in her being sent home, and her multiple skin breakouts resulted in her working few constant days.  

Thus, given the totality of the evidence, the Board finds that, from November 20, 2012, the question of whether the Veteran's functional limitations from her service-connected disabilities precludes gainful employment consistent with her education and vocational experience is, at least, in relative equipoise.  Notably, although the Veteran met the percentage requirements for a schedular TDIU as of October 1, 2008, she maintained employment up until November 20, 2012.  Moreover, although the Veteran and her employer have testified as to the impact of her service-connected disabilities, particularly, her migraines, on her prior job, there is no evidence that establishes  marginal employment  (i.e., that the Veteran's income does not exceed the relevant poverty threshold or that the job was in a protected environment) prior to November 20, 2012. See 38 C.F.R. § 4.6(a).     

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a schedular TDIU due to service-connected disabilities are met from November 20, 2012.


ORDER

An initial rating in excess of 10 percent for status port partial pituitary adenoma with residual pituitary microadenoma is denied.

An initial 50 percent rating for service-connected migraine headaches is granted, subject to the legal authority governing the payment of compensation.
 
An initial, compensable rating for unspecified depression disorder from October 1, 2008, to July 18, 2011, is denied.

A 30 percent rating for unspecified depression disorder from July 18, 2011, to December 19, 2013, is granted, subject to the legal authority governing the payment of compensation.

A  70 percent rating for unspecified depression disorder from December 19, 2013, is granted, subject to the legal authority governing the payment of compensation.

An initial rating in excess of 10 percent for service-connected sin disability from October 1, 2008, to June 21, 2013, is denied.

A 30 percent rating for service-connected skin disability rom June 21, 2013, to January 10 2014, is granted, subject to the legal authority governing the payment of compensation.

A  60 percent rating for service-connected skin disability,  from January 10, 2014, is granted, subject to the legal authority governing the payment of compensation.

A TDIU, from November 20, 2012, is granted, subject to the legal authority governing the payment of compensation.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action on the Veteran's claim for service connection for bilateral salpingectomy is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Veteran contends that her in-service bilateral salpingectomy was due to or a  result of in-service injury, specifically a fall from a truck in 1993. 

Service treatment records (STRs) reflect that the Veteran underwent an emergency salpingectomy for a ruptured ectopic pregnancy, which resulted in the removal of her right fallopian tube.  In 1995, the Veteran underwent a second salpingectomy and removed her left fallopian tube.

In an August 2016 statement in support of the claim,  the Veteran reported that her procedure to remove the pituitary adenoma was due to infertility, but that she had other gynecological problems such as heavy menses, clots, and other ectopic pregnancies.  She was advised that she was at greater risk for future ectopic problems, and noted that,  in 1995, the left fallopian tube was removed.  She denied that either procedure was  undertaken due to her desire for  sterilization.

An August 2016 letter from Dr. R.E., a Board certified gynecologist, reflects that the Veteran had bilateral salpingectomy.  The physician reviewed the Veteran's claims file and STRs, and noted that the Veteran had a salpingectomy for an ectopic pregnancy discovered following a  fall on a military field exercise.  The ectopic pregnancy was surgically treated by salpingectomy, during which the affected fallopian tube was removed.  He noted that, in her case, there might be potentially increased risks of persistent trophoblast and repeat ectopic pregnancies.  He reported that in February 2015, the Veteran underwent a hysterosalpingogram (HSG), an x-ray examination of the uterus and fallopian tubes that used a special form of x-ray called fluoroscopy and a contrast material.  The HSG finding denoted blockage of both fallopian tubes from surgical procedure by salpingectomy.  Dr. R.E. noted that these  findings were congruent with her military records and physical examination, and he opined that it was more likely than not that the Veteran's condition occurred during her military service.

, Based on the current evidence of record, the Board finds that it is not entirely clear what, if any, current disability(ies)  the Veteran suffers from due to her bilateral salpingectomy.  Also, while Dr. R.E. clearly indicated that the Veteran's bilateral salpingectomy occurred coincident with service, it is unclear whether such procedures were the result of in-service injury or disease, to include the in-service fall, as allege he 

Under these circumstances, the Board finds that As such, a VA examination is necessary to obtain medical information as to  the nature and etiology of any current residual(s) of her in-service bilateral salpingectomy.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 ((2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to arranging for the Veteran to undergo a VA examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the Biloxi VA Medical Center (VAMC) dated through November 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Biloxi VAMC all records of pertinent treatment since November 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) ((2017) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining  claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see also 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 ((2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 ((2017).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Biloxi VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from November 2016. 

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, records of private (non-VA) treatment.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA gynecological examination, by an appropriate physician, to obtain medical information as to the current nature and etiology of the claimed bilateral salpingectomy.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician(s), and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify all residuals of bilateral salpingectomy currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved).  

If any gynecological disorder(s) residual to the Veteran right and/or left  salpingectomy is/are diagnosed, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that  any salpingectomy was etiologically  related to in-service disease or injury, , to include her in-service fall from a truck, as alleged..

In addressing the above, the examiner must consider and discuss all medical and other objective evidence of record, to include the  August 2016 statement from Dr. R.E.  

The examiner should also consider and discuss all lay assertions, to include the Veteran's competent assertions as to in-service injury, and as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Complete, clearly stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of  all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication, and all legal authority (

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


